Title: From Thomas Jefferson to John Laval, 28 January 1822
From: Jefferson, Thomas
To: Laval, John


                        Sir
                        
                            Monticello
                            Jan. 28. 22.
                        
                    I did not recieve till yesterday your favor of the 5th & I have now to request you to send on the me the Dion Cassius. that our mail may not be burthened, be pleased to send 2. vols only at a time and the different envois a week distant from each other. they should be wrapped in strong paper, to avoid the injury of being rubbed in the mail. I salute you with esteem and respect.
                        Th: Jefferson
                    